Case 2:19-cv-00554-RJS-DBP Document 80 Filed 02/17/21 PageID.1067 Page 1 of 5




  Kay Burningham (#4201)
  kay@kayburningham.com
  Kay Burningham, Attorney at Law
  299 South Main Street, Suite #1375
  Salt Lake City, Utah 84111

  Phone: 1.888.234.370

  Attorney for Laura A. Gaddy and the Class


             IN THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH


      LAURA A. GADDY, individually and
                                                        MOTION FOR PERMISSION TO FILE
      on behalf of all others similarly situated,
                                                          “MOTION FOR LEAVE TO FILE
                                                        SECOND AMENDED COMPLAINT”
               Plaintiffs,
                                                        and MOTION FOR LEAVE TO FILE
                      v.
                                                        OVERLENGTH MEMORANDUM IN
      CORPORATION OF THE                                        SUPPORT THEREOF
      PRESIDENT OF THE CHURCH
      OF JESUS CHRIST OF LATTER-                            (DEMAND FOR JURY TRIAL)
      DAY SAINTS, a Utah corporation
      sole.                                                  2:19-cv-00554-RJS--DBP
                                                        Presiding Judge: Robert J. Shelby
                Defendant


                      1. PLAINTIFF ASKS THE COURT PERMISSION TO FILE HER

             DRAFTED BUT NOT FINALIZED “MOTION FOR LEAVE OF COURT TO

                                FILE SECOND AMENDED COMPLAINT”

       This Motion is filed concurrently with a “Notice of Intent to File a Motion for Leave

 of Court to File a Second Amended Complaint. (“2AC”) Case law in this district and the




                                                    1
Case 2:19-cv-00554-RJS-DBP Document 80 Filed 02/17/21 PageID.1068 Page 2 of 5




 Tenth Circuit requires that a motion to amend be made prior to dismissal with prejudice.

        In another Court in this District, plaintiff opposed a motion to dismiss, requesting

 that if dismissed, it be done without prejudice, but failed to “request[ed] leave to amend

 the Complaint. Nor has Plaintiff indicated any additional facts he could plead that would

 allow his claims to survive a Motion to Dismiss.” Seid v. Univ. of Utah, No. 2:19-CV-

 00112, 2020 WL 6873833, at *11 (D. Utah Nov. 23, 2020). Judge Parrish found that:

 “Because he has made no showing that he could cure the deficiencies in his pleading or

 that dismissal without prejudice is otherwise warranted, the court will not entertain

 Plaintiff's naked request to dismiss the claims without prejudice.” Id. The Court

 dismissed Plaintiff’s claims with prejudice.“(Interior citations omitted.) Id.

        Therefore, Plaintiff advises the Court that she intends to file a “Motion for Leave

 to File a 2AC,” and asks the Court to defer issuing its decision on the Motion to Dismiss

 the Amended Complaint pending briefing and review of her Motion to file a 2AC,

          2. PLAINTIFF ALSO MOVES THE COURT FOR PERMISSION TO FILE AN

                      OVERLENGTH MEMORANDUM IN SUPPORT THEREOF

        Pursuant to District of Utah Local Rule 7-1(e), Plaintiff also requests leave to

 exceed the word count limit of 2,500 words and to file an overlength memorandum of

 3,550 words in support of her recently drafted, but not finalized, anticipated “Motion for

 Leave to File Second Amendment Complaint,” which, with the Court’s permission, she

 intends to file soon after the Court rules on the within Motion.

        Plaintiff anticipates that her Motion will be ready to file within 48 hours (excluding

 weekends) of the time the Court rules on the within Motion to File an Overlength




                                                2
Case 2:19-cv-00554-RJS-DBP Document 80 Filed 02/17/21 PageID.1069 Page 3 of 5




 Memorandum of with an additional 1,050 words.

          MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE OVER-

                                LENGTH MEMORANDUM

       1. GOOD CAUSE AND EXCEPTIONAL CIRCUMSTANCES EXIST.

       Good cause and a showing of exceptional circumstances must be shown in order

 to justify the Court granting leave to file an over-length memorandum. DUCivR 7-1(e).

       Additionally, the rule requires: “Motions or memoranda exceeding page or word-

 count limitations, for which leave of court has been obtained, must contain a table of

 contents, with page references, listing the titles or headings of each section and

 subsection”. However, since the number of words asked for is only 3,550, Plaintiff

 suggests that the Court consider whether a table of contents would be helpful; Plaintiff

 will comply either way.

         2. THE COURT CONSIDERS FIVE FACTORS IN RULING ON THE MOTION

                FOR LEAVE TO AMEND. HERE, COUNSEL MUST ARGUE EACH.

       Though in the Court’s discretion, the Motion for Leave to File a Second Amended

 Complaint must address five factors, of which the Court is aware, that are necessary for

 the Court to consider when deciding whether or not to grant leave to amend.

       Rule 15 of the Federal Rules of Civil Procedure provides that leave to
       amend “shall be freely given when justice so requires.” Fed.R.Civ.P. 15(a).
       Reasons that a court may deny leave to amend include, among others,
       “undue delay, bad faith or dilatory motive on the part of the movant, ...
       undue prejudice to the opposing party by virtue of allowance of the
       amendment, [and] futility of amendment.” Foman v. Davis, 371 U.S. 178,
       182 (1962).

 Braun v. Medtronic Sofamor Danek, Inc., No. 2:10-CV-1283, 2013 WL 1842290,
 at *4–5 (D. Utah May 1, 2013)




                                             3
Case 2:19-cv-00554-RJS-DBP Document 80 Filed 02/17/21 PageID.1070 Page 4 of 5




    Addressing each of the five factors requires more than the allotted word count.

     3. THE SUBSTANTIVE AND PROCEDURAL COMPLEXITY OF THIS CASE

                               WARRANTS MORE WORDS.

         Though Defense Counsel has argued otherwise, this case is both a procedurally

  and substantively complex area of constitutional law. It deals with significant issues

  important to the residents of the State of Utah and current and former members of the

  LDS Church. Determination of whether a religious organization can be sued for

  teaching what it does not sincerely believe is an extremely important matter that will

  have significant repercussions for both parties and in time, parties who are in similar

  positions vis a vis one another, no matter how the law is finally decided.

         Counsel has created a rough draft of the anticipated Motion for Leave to File a

  Second Amended Complaint that contains approximately 4,000 words and believes

  that she cannot reduce it below 3,550 without compromising the substance of the

  arguments relative to the above factors and the argument in support of justice.

         Based on Defense Counsel’s refusal to stipulate and written opposition to her

  last request to file an overlength memo in opposition to COP’s Motion to Dismiss the

  Amended Complaint ((ECF #41), and multiple verbal and written threats of filing a Rule

  11 Motion against the undersigned, at the onset of this case, Counsel has not asked

  Defense Counsel to stipulate to allow Plaintiff additional words.

         There is no provision under the 2,500-limit rule for requesting excess words:




                                             4
Case 2:19-cv-00554-RJS-DBP Document 80 Filed 02/17/21 PageID.1071 Page 5 of 5




        All Other Motions: All motions that are not listed above must not exceed
        2,500 words, or in the alternative, ten (10) pages. If the document exceeds
        the page limit, then the party must certify compliance with the word-count
        limit. This limitation excludes the following items: face sheet, table of
        contents, table of authorities, signature block, certificate of service, and
        exhibits. DUCivR 7-1 (a)(3)(C)

         There is otherwise no word limit in Fed. Civ. Proc. R. 7.

         WHEREFORE, Plaintiff requests 1) that that Court defer drafting and posting a

  written decision on Defendant’s Motion to Dismiss the Amended Complaint, pending a

  review and briefing (and argument if the Court is so inclined) of Plaintiff’s “Motion for

  Leave to File a Second Amended Complaint.” And 2) Plaintiff also asks the Court to

  allow another 1,050 words for her “Motion for Leave to File a 2AC.”

                                      Respectfully submitted,


  DATED: February 17, 2021.          Kay Burningham, Attorney at Law

                                                    /s/ Kay Burningham
                                                     Kay Burningham
                                                   kay@kayburningham.com
                                                   299 South Main Street, Suite #1375
                                                   Salt Lake City, Utah 84111
                                                   Telephone: (888) 234-3706

                                     Attorney for Laura A. Gaddy and the Class




                                               5
